DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance:
ITAKURA (JP 2003011680 A) is considered to be the closest prior art of record.
Re claim 1, ITAKURA discloses a vehicle (see fig. 1) comprising: 
a body (fig. 1); 
a suspension member (19 20, 22; fig. 1-2) mounted at a front lower portion of the body, the suspension member comprising a front crossmember 22 (fig. 2-3) extending in a width direction of the vehicle; 
a first bracket (16, 17; fig. 5 & 7) projecting from the front crossmember 22 toward a front portion of the vehicle, the first bracket 16, 17 comprising a first hole 31a; 
a radiator 15 comprising a first positioning member (e.g., sleeve 36; see fig. 5 & 7) at a lower portion of the radiator 15, the first positioning member 36 corresponding to the first hole 31a and penetrating the first hole 31a; and 
a second bracket (e.g., washer plate 37; fig. 5 & 7) secured (via bolts 39) to a lower surface of the first bracket (16, 17), the second bracket 37 comprising a second hole (see fig. 5 & 7) with which the first positioning member 36 is engaged. 
The prior art fails teach or render obvious the claim limitation “wherein a diameter of the first hole is greater than a diameter of the first positioning member, and a secured position of the second bracket in a horizontal direction relative to the first bracket is adjustable” in the manner defined in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q NGUYEN whose telephone number is (571)270-5424. The examiner can normally be reached Mon-Fri: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG Q. NGUYEN
Primary Examiner
Art Unit 3747



/HUNG Q NGUYEN/Primary Examiner, Art Unit 3747